                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PENSION PLAN FOR THE PENSION
                                   7     TRUST FUND FOR OPERATING                              Case No. 20-cv-08974-WHO
                                         ENGINEERS, et al.,
                                   8
                                                         Plaintiffs,                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                                  v.
                                  10                                                           Re: Dkt. No. 18
                                         ADVANCED DRILLING WORKS, INC.,
                                  11     et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           The parties to the action, by and through their counsel, have advised the Court that they have
                                  15
                                       agreed to a settlement.
                                  16
                                               IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings
                                  17
                                       scheduled in this matter are VACATED. It is further ordered that if any party certifies to this Court,
                                  18
                                       with proper notice to opposing counsel within ninety (90) days from the date below, that settlement
                                  19
                                       has not in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for
                                  20

                                  21   further proceedings. IT IS SO ORDERED.

                                  22
                                       Dated: May 21, 2021
                                  23
                                                                                           ______________________________________
                                  24                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
